Citation Nr: 1432716	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to warrant reopening a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1971 to June 1973, in the Navy from May 1974 to May 1976, and again in the Army from May 1976 to April 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which determined there was not new and material evidence and, therefore, denied his petition to reopen his claim of entitlement to service connection for a low back disorder.

In December 2011 the Board remanded the claim for further development, including providing the Veteran notice in accordance with the holdings in Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  He received this required Veterans Claims Assistance Act (VCAA) notice in a May 2012 letter.  But after giving him opportunity to submit additional evidence and/or argument in response, and considering the holdings in Shade v. Shinseki, 24 Vet. App. 110 (2010), as the Board also had directed when remanding this claim, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in August 2012 again determining there was not new and material evidence, so again denying the petition to reopen this claim.  In further developing the claim, as the Board had instructed, there was compliance - certainly substantial compliance - with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand);  but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was partly processed electronically using the Virtual VA or Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In this decision, because there is the required new and material evidence, the Board is reopening this claim.  But then, rather than immediately readjudicating this claim on its underlying merits, meaning on a de novo basis, the Board instead is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2007, the Board considered and denied this claim of entitlement to service connection for a low back disorder; the Board duly notified the Veteran of that decision, and he did not appeal it to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC).

2.  Some of the additional evidence since received, however, is neither cumulative nor redundant of the evidence already of record, relates to unestablished facts needed to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's June 2007 decision earlier considering and denying this claim of entitlement to service connection for a low back disorder is final and binding.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Because however this claim is being reopened, the Board need not determine whether the Veteran received the type of notice contemplated by Kent on remand, although, as mentioned, this was precisely one of the reasons for the Board previously remanding this claim.  Moreover, since, rather than immediately readjudicating this claim on its underlying merits, the Board instead is again remanding this claim for still further development, there is no need at this juncture also to determine whether there has been compliance with the remaining 
duty-to-notify-and-assist obligations of the VCAA since this is better determined once the additional development of the claim is completed after this additional remand.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened, so irrespective of whether the prior decision was on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).


"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  In order to warrant reopening, the new evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new-and-material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening, and explained as an example that if the newly-submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id.  The Court also explained that new and material evidence need only pertain to one unestablished element in order to reopen a claim, as long as such evidence, in light of the evidence previously of record, raises a reasonable possibility of substantiating the claim.  Id., at 121.

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2007, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  And since he did not appeal that decision to the higher Court (CAVC), it is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (stating that, with limited exception, Board decisions are final and binding on the date stamped on their face).

In that earlier decision the Board denied the Veteran's claim because the medical evidence then of record failed to etiologically link his low back disorder, diagnosed as a lumbar strain and spondylosis, to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The RO has since, in the April 2008 decision that the Veteran appealed, and more recently in the August 2012 SSOC issued on remand, declined to reopen this claim, concluding there was not the required new and material evidence since the Board's prior June 2007 final and binding decision denying this claim.  But for the following reasons and bases, the Board finds there is indeed the required new and material evidence to warrant reopening this claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (indicating Board must make this threshold preliminary determination of whether there is the required new and material evidence, before proceeding further, irrespective of what the RO determined concerning this, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits).  

In October 2012, VA received a private medical opinion indicating the Veteran has experienced chronic pain and neurological symptoms since injuring his back in service.  This commenting private physician diagnosed the Veteran has having degenerative disk disease (DDD), lumbar radiculopathy at L4-S1, and bilateral peripheral neuropathy.  See also VA medical records (VAMRs) dated in July 2007 finding lumbar radiculopathy.  In addition, the physician's finding that the Veteran "is 100% disabled and unable to work" suggests that his low back disability is more severe and/or extensive than it was in September 2006, the time of his last VA examination.  The file includes Social Security Administration (SSA) records, as well, dated in August 2012, indicating the Veteran's "disorders of the back" are disabling.

When considered with the previous evidence of record, this additional evidence raises a reasonable possibility of substantiating the claim in that it suggests a possible relationship or correlation ("nexus") between the Veteran's current low back disability and his military service.  His claim therefore is being reopened.  See 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

The petition to reopen the claim of entitlement to service connection for a low back disorder is granted, subject to the further development of this claim on remand.


REMAND

There apparently are outstanding records needing to be obtained before readjudicating this claim on its underlying merits.  Additional medical comment also is needed concerning the etiology of the Veteran's low back disorder, including especially in terms of its purported relationship with his service.


Accordingly, this claim is REMANDED for the following additional development and consideration:	

1.  Request that the Veteran identify all relevant private medical records (PMRs) that are not in his claims file.  In particular, he may submit or ask that VA obtain all records, evidence, or opinions from Dr. C. Mora Quesada tending to help clarify this physician's suggestion that the Veteran's low back disorder was caused by an injury or other event during his military service.

2.  Also obtain all relevant and outstanding VAMRs dating from April 2009 to the present and associate them with the claims file for consideration.

3.  As well, obtain all SSA records pertinent to this claim, including a copy of the decision granting benefits for a low back disability and the medical records on which the decision was based.

*The amount of effort needed to be expended in trying to obtain the records identified in action paragraphs 1, 2, and 3 (above) depends on who has custody of them.  If the records are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires, again, depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

4.  Upon receipt of all additional records, obtain additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) there is a relationship or correlation ("nexus") between the Veteran's current low back disability and any disease, injury or event during his military service.  His diagnoses have included lumbar strain, spondylosis, DDD and lumbar radiculopathy at L4-S1.  The examiner must additionally consider that the Veteran also has peripheral neuropathy that may or may not be attributable to the low back disability.

To assist in making this important determination of causation, the entire claims file, including a complete copy of this decision and remand, must be provided to the examiner for review and consideration of the relevant medical and other history.  

The examiner's attention is specifically directed to the following items of evidence:

April 1974 Reports of Medical Examination and History documenting no problems with the Veteran's spine.

September 1974 service treatment records (STRs) reporting that he had hurt his back by falling off of a bicycle.

May 1976 Report of Medical Examination, April 1976 Reports of Medical Examination and History, and October 1977 Report of Medical Examination documenting no problems with his spine.

June 1978 and July 1978 STRs noting complaints of low back pain.

February 1979 STRs claiming low back pain since basic training and stating that heat therapy had not been successful in relieving his symptoms.

March 1979 and August 1979 STRs noting that his chronic back pain had begun injuring his back by falling backwards into a foxhole, had been exacerbated by a bicycle accident in Korea, and had been unsuccessfully treated using conservative methods like physical therapy.

December 1979 STRs suggesting he had strained his back muscles by lifting heavy materials.

July 1983 statement reporting that he had required two months of physical therapy following a back injury in service at Fort Gordon in 1976.

April 1984 VAMRs noting non-radiating low back pain.

June 1984 notice of disagreement (NOD) stating he had been treated for back problems when stationed at Fort Gordon and in Korea.

June 1987 VAMRs noting that he had injured his back due to a fall in 1976, had severe radiating low back pain in 1979 and exacerbated low back pain in April 1987, but did not have numbness or weakness in his legs.

July 1987 PMRs documenting an intercurrent, work-related, accident in April 1987 resulting in pain in the lumbosacral region of the back radiating to the left side, back spasms and spinal flexion up to 70 degrees with pain, and diagnosing the Veteran as having radiculopathy.

October 1987 CT scan of the lumbosacral spine showing good preservation of the intervertebral spaces and no evidence of herniated nucleus pulposus.

January 1989 VAMRs documenting a sudden onset of low back pain when the Veteran was walking that prevented him from being able to stand.


February 1990 VAMRs noting reports of low back pain with limited ambulation, diagnosing him as having discogenic disease, and finding marked tenderness to palpation along his spine.

October 2002 witness statement reporting that the Veteran had needed emergency hospital care for severe back pain on several occasions.

February 2004 CT scan of the lumbar spine revealing lumbar levoscoliosis, disc bulging at L4-L5, a herniated disk at L5-S1 on the right side, and degenerative sacroiliitis.

March 2004 MRI showing mild degenerative changes in the lumbar spine and minimal bulging annulus at L4-L5.

February 2005 VAMRs noting lumbar degeneration.

May 2006 VAMRs noting the Veteran's civilian employment involved a lot of lifting.

September 2006 VA examination report opining that his "low back pain (Lumbar strain) is less likely as not . . . caused by or a result of in-service injury."  

Finding that his back disability did not manifest until April 1987, that he had a job-related injury in 1987, and that he opened a worker's compensation claim in connection with that injury.

September 2006 diagnostic tests, revealing mild lumbar spondylosis and osteopenia.

July 2007 VAMRs documenting MRI results showing no spondylotic changes in the lumbar spine and assessing the Veteran as having lumbar radiculopathy.

February 2008 and April 2009 VAMRs noting reports of ongoing low back pain.

October 2012 private medical opinion stating the Veteran had experienced chronic pain and neurological symptoms since injuring his back in service and that his low back disability was worsening.

August 2012 SSA records indicating his "disorders of the back" are disabling.

The examiner must provide explanatory rationale for the opinion on causation, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


If, per chance, the examiner is unable to provide this requested medical nexus opinion without resorting to mere speculation, then he/she needs to discuss the reasons why a sufficiently definitive response is not possible of feasible, such as by indicating whether additional evidence or other procurable data is needed, there or multiple possible etiologies with none more prevalent than another, or whatever may be the case.  So merely saying he/she cannot respond will not suffice.

5.  Ensure this opinion is responsive to this determinative issue of causation or provides sufficient explanation as to why a definitive response is not possible or feasible.  If the report is deficient in these regards, obtain all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate this claim on its underlying merits (meaning on a de novo basis) in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


